Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 9-17-2020. Claims 1-13 are pending and have been considered below:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464) in view of Anno et al. (“Anno” 20150009533 A1). 
Claim 1: Nakamura discloses a printing apparatus comprising: a communication interface; a memory; a touch panel; a printer configured to print an image on a recording medium (Column 12, Lines 59-65 and Column 21, Line 50-Column 22, Line 5; printer device); 
and a controller configured to: receive a print job through the communication interface and store the print job in the memory;
control the touch panel to display a list including one or more job touch keys and a function touch key, the one or more job touch keys being for individually selecting one or more print jobs stored in the memory (Column 21, Line 50-Column 22, Line 15; selectable print jobs), 
the function touch key being for selecting all of the one or more job touch keys included in the list (Figure 9; select all icon), 
the list being scrollable along a particular direction; and in response to receiving a scroll operation of the list, controlling the touch panel to cause the list to scroll along the particular direction (Nakamura: Column 22, Lines 11-14). 
Further Anno is provided to disclose a print job list that allows the user to scroll in an upward/downward direction (Figure 15 and Paragraph 111).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Anno and provide directional scroll options. One would have been motivated to provide scroll and scroll direction functionality to improve user experience and performance ensuring efficient user navigation.
Claim 2: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the controller is configured to: in response to detecting, through the touch panel, contact or proximity of an object to one of the one or more job touch keys displayed on the touch panel, select a print job associated with the one of the one or more job touch keys; and control the printer to execute the selected print job (Nakamura: Column 21, Line 50-Column 22, Line 15; selection executes print). 
Claim 4: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the function touch key is arranged in at least one of a first row and a final row of the list, and the one or more job touch keys are sequentially arranged in rows other than a row in which the function touch key is arranged (Anno: Figure 15: 1502 first row, 1508 function row);
and wherein the controller is configured to cause the list to scroll until the first row is displayed at a top in the particular direction on the touch panel or until the final row is displayed at an end in the particular direction on the touch panel (Anno: Paragraph 260; directional scroll). 
Claim 5: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the touch panel is configured to receive the scroll operation of the list (Nakamura: Column 21, Line 50-Column 22, Line 15 and Anno: Paragraphs 71 and 111; software keys)
Claim 6: Nakamura and Anno disclose a printing apparatus according to claim 1, further comprising a physical key configured to receive the scroll operation of the list (Anno: Paragraph 71; hard keys to perform operation). 
Claim 7: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the controller is configured to switch a setting of whether to: control the touch panel to display the list relating to the one or more print jobs stored in the memory; or execute all of the one or more print jobs stored in the memory to control the printer to print images relating to all of the one or more print jobs (Nakamura: Figure 7, select all button and Anno: Figure 15: select all and 1508 print start execution). 
Claim 8: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the controller is configured to: when updating the list displayed on the touch panel, display a list including one or more job touch keys for individually selecting one or more print jobs that are still stored in the memory from among the one or more job touch keys included in the list displayed most recently (Anno: Paragraph 113; user press on target print job). 
Claim 10: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the controller is configured to: control the touch panel to display a pair of cursor keys for scrolling the list along the particular direction (Nakamura: Column 22, Lines 1-5); or control the touch panel to scroll the list in response to a sliding operation on the list along the particular direction by a pointing body (Anno: Figure 15; directional scroll and Paragraph 111). 
Claim 11: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the controller is configured to: control the touch panel to display the list in a non-circular manner that the function touch key is arranged in both a first row and a final row in the list and that the one or more job touch keys are sequentially arranged in rows other than the rows in which the function touch key is arranged (Anno: Figure 15; directional scroll and Paragraphs 60 and 111; non-circular list stops). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464) and  Anno et al. (“Anno” 20150009533 A1) in further view of Halliday et al. (“Halliday” 5880740). 
Claim 3: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the function touch key is arranged in a first row of the list, and the one or more job touch keys are arranged in a second row to a final row of the list (Anno: Figure 15: 1502 first row, 1505/1506 second row); but may not explicitly disclose and wherein the controller is configured to control the touch panel to display the list in a circularly-linked form connecting the first row and the final row. 
Halliday is provided to disclose a list that provides a circular looping (Column 6, Lines 22-25).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Halliday and incorporate the circular linkage with the print job list of Nakamura. One would have been motivated to provide circular scrolling as an improved user navigation method, by removing cumbersome back and forth traversing.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464) and  Anno et al. (“Anno” 20150009533 A1) in further view of Yabe (20060034630 A1). 
Claim 9: Nakamura and Anno disclose a printing apparatus according to claim 1, but may not explicitly disclose wherein the controller is configured to: when updating the list displayed on the touch panel, display a list including one or more job touch keys for individually selecting one or more print jobs that are still stored in the memory, the one or more job touch keys being not included in the list displayed most recently because a number of print jobs associated with a same user ID exceeds a maximum number of job touch keys that can be included in the list. 
Yabe is provided to disclose a print job list associated with a user identification and further limits access to print jobs until a maximum number is reduced (Paragraph 80 and Figures 13-14b). Therefore the list of the modified Nakamura which removes executed prints (Anno: Figure 15; delete after print) would not update if the print jobs are at a maximum capacity. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Yabe and incorporate user identification with usage thresholds in the list of Nakamura. One would have been motivated to provide user identification as an improved system operation and enhanced workflow control.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464) and  Anno et al. (“Anno” 20150009533 A1) in further view of Tsutsumi (20100103453 A1).
Claim 12: Nakamura and Anno disclose a printing apparatus according to claim 1, wherein the controller is configured to: after at least one of the one or more print jobs is printed or deleted, update remaining print jobs while excluding a printed or deleted print job (Anno: Figure 15: delete after print removes job from list); determine whether a number of the remaining print jobs exceeds a maximum number; in response to determining that the number of the remaining print jobs does not exceed the maximum number, control the touch panel to display job touch keys for individually selecting all the remaining print jobs; and in response to determining that the number of the remaining print jobs exceeds the maximum number, control the touch panel to display job touch keys for individually selecting the maximum number of print jobs from among all the remaining print jobs.
Further Tsutsumi is provided to disclose functionality for adding print jobs to a list if a maximum number is not reached (Paragraphs 137-138). This functionality could be applied to the modified Nakamura as listings are deleted. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Tsutsumi and incorporate listing thresholds in the modified Nakamura. One would have been motivated to provide the layout for improved screen management which could reduce clutter. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (“Nakamura” 6151464) and  Anno et al. (“Anno” 20150009533 A1) in further view of Sato et al. (“Sato” 20060055968 A1). 
Claim 13: Nakamura and Anno disclose a printing apparatus according to claim 1, but may not explicitly disclose wherein the controller is configured to: display a particular key on a first screen showing the list including the one or more job touch keys and the function touch key, the particular key being a key for switching from the first screen to a second screen in a state where at least one of the one or more job touch keys and the function touch key is selected; and in response to an operation on the particular key on the first screen, switch to the second screen on which a print key and a delete key are shown, the print key being a key for executing a print job associated with a selected one of the one or more job touch keys and the function touch key, the delete key being a key for deleting the print job associated with the selected one of the one or more job touch keys and the function touch key. 
Sato is provided to disclose a first and second screen, the screens provide a listing and further provides function keys to print and delete/erase. The user has the capability to switch between the screen displays (Figures 6-7 and Paragraphs 85-86).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Sato and incorporate the multiple screens into the listing and function key layout of the modified Nakamura. One would have been motivated to provide the layout for improved screen management which could reduce clutter. 














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

KOIKE 20060050307 A1 “Control Apparatus, control method, and storage medium”: [0059]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.     
                                                 
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        6-13-2021